Citation Nr: 0523472	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  96-27 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for Scheuermann's 
disease.

2.  Entitlement to a disability rating in excess of 
40 percent for a herniated disc at L5-S1.

3.  Entitlement to a disability rating in excess of 
10 percent for left carpal tunnel syndrome.

4.  Entitlement to a compensable disability rating for scars 
on the left shoulder.

5.  Entitlement to a disability rating in excess of 
10 percent for post-concussion syndrome headaches.

6.  Entitlement to a disability rating in excess of 
10 percent for arthritis of the cervical spine with 
myofascial pain.

7.  Entitlement to a compensable disability rating for the 
residuals of an injury to the left little finger.

8.  Entitlement to a disability rating in excess of 
10 percent for impingement syndrome with inflammatory process 
of the left supraspinatus tendon.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1992.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
Scheuermann's disease.  The RO also granted service 
connection for post-concussion syndrome headaches, rated at 
10 percent; the residuals of an injury to the left little 
finger, rated as non-compensable; arthritis of the cervical 
spine, rated at 10 percent; scars on the left shoulder, rated 
as non-compensable; impingement syndrome of the left 
shoulder, rated at 10 percent; and left carpal tunnel 
syndrome, rated as non-compensable.  In addition, the RO 
denied entitlement to a disability rating in excess of 
10 percent for the residuals of lumbosacral strains with 
degenerative disc disease.  The veteran perfected an appeal 
of the denial of service connection for Scheuermann's 
disease; the ratings assigned for the service-connected 
disabilities; and the denial of an increased rating for the 
low back disability.

In an August 2003 supplemental statement of the case the RO 
increased the rating for the low back disability from 10 to 
40 percent, and for the left carpal tunnel syndrome from zero 
to 10 percent.  In addition, in an August 2003 rating 
decision the RO awarded a total disability rating based on 
individual unemployability due to service-connected 
disability.  The veteran has not withdrawn his appeal of the 
assigned ratings, and is deemed to be seeking the maximum 
ratings available.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Board finds, therefore, that these issues remain 
in contention.

With the exception of service connection for Scheuermann's 
disease, all of the issues on appeal are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The AMC will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran does not have Scheuermann's disease.


CONCLUSION OF LAW

Scheuermann's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have Scheuermann's disease that is 
related to back injuries he incurred in service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  
Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the section 
5103(a) notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing his claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in March 2003 by informing 
him of the specific evidence required to establish 
entitlement to service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

Although the March 2003 notice was sent following the October 
1995 decision, the veteran has had more than two years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
issuance of the notice the RO developed additional evidence 
and re-adjudicated the substantive merits of his claim for 
service connection in May 2004 and February 2005 supplemental 
statements of the case.  In re-adjudicating the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds in this case that the delay in issuing the 
section 5103(a) notice is not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the RO undertook additional development 
and re-adjudicated his claim, based on all the evidence of 
record, following the issuance of the notice.
Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
RO also provided him VA medical examinations in March 1995, 
April 1995, November 1995, March 1996, June 2000, and April 
2004.  The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The medical evidence shows that the veteran has degenerative 
joint and disc disease of the lumbosacral spine, for which 
service connection has been established.  While being 
evaluated for his low back disorder at the VA medical center 
(MC) in September 1994, an X-ray study revealed diffuse 
vertebral end plate irregularities and defects with small 
Schmorl's nodes and what the radiologist interpreted as a 
possibility of Scheuermann's disease, rather than 
degenerative disc disease.  Based on that finding, in 
September 1994 the veteran claimed entitlement to service 
connection for Scheuermann's disease.  At that time he had an 
appeal pending regarding the disability rating assigned for 
his low back disability.

Following the September 1994 X-ray study the veteran was 
referred to a VA orthopedist for review of the X-ray findings 
and a determination regarding the finding of possible 
Scheuermann's disease.  The orthopedist found that the 
veteran's back symptoms were obviously due to degenerative 
disc disease, based on radiographic and clinical findings, 
and did not diagnose Scheuermann's disease.  Subsequent X-
ray, computerized tomography (CT), and magnetic resonance 
imaging (MRI) all showed that the veteran's low back symptoms 
are due to degenerative disc and joint disease, with no 
evidence of Scheuermann's disease.  The Board finds, 
therefore, that the preponderance of the probative evidence 
shows that the veteran does not have Scheuermann's disease, 
and his claim is not supported by medical evidence of a 
current diagnosis of disability.  Hickson, 12 Vet. 
App. at 253; see also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (a grant of service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability).  For that reason the Board has determined that 
the criteria for a grant of service connection are not met, 
and the preponderance of the evidence is against the claim of 
entitlement to service connection for Scheuermann's disease.


ORDER

The claim of entitlement to service connection for 
Scheuermann's disease is denied.


REMAND

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and still pending before VA on that date.  
See VAOPGCPREC 7-03.  Because the veteran's claim for a 
higher rating for the low back disability and his appeal of 
the ratings assigned for his service-connected disabilities 
was pending at the RO in November 2000, the provisions of the 
VCAA are applicable to those claims.  The RO has not, 
however, provided any notice to the veteran informing him of 
the evidence required to establish entitlement to higher 
ratings, or the relative responsibilities of the veteran and 
VA in developing that evidence.  Quartuccio, 16 Vet. App. 
at 187.  The Board finds, therefore, that remand of the 
remaining issues on appeal is required.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  If the above-requested action results 
in the receipt of additional evidence, 
the RO should re-adjudicate the issue 
remaining on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


